 In the Matter of DETROIT PLATING INDUSTRIESw'bdLOCAL 155, INTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENT WORKERS OF AMERICA, C. I. O.Case No. R-3456.-Decided ,February 28, 1942Jurisdiction:electroplating and rustproofing industry.Investigation and Certification of Representatives:existence of question: par-ties stipulated that Company declined to accord union recognition until cer-tified by the Board ; two and one-half year closed-shop contract of whichover a year has expired and concerning- which there is doubt that it wasentered into without knowledge of petitioning union's claim to representation,no bar; election necessary.Unit Appropriate for Collective Bargaining:all production and non-productionemployees, excluding executives, supervisory, clerical, watchmen, and salesemployees ; no controversy as to.Mr. Frederick R. Bolton,of Detroit, Mich., for the Company.Mr. William L. ThorpandMr. Fred'A. Burnett,of Detroit, Mich.,for the Polishers.Mr. Maurice SugarandMr. Jack N. Tucker,of Detroit,Mich.,for the U. A. W.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 8, 1941, Local 155, International Union, United Auto-mobile,Aircraft & Agricultural ImplementWorkers of America,C. I. 0., herein called the. U. A. W., filed with the Regional Directorfor the Seventh Region (Detroit, Michigan) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Detroit Plating Industries, Detroit, Michigan,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On De-cember. 22, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII, Section 3,' of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and author-'39N. L. R. B., No. 54.315 316DECISIONSOF NATIONAL LABOR RELATIONS BOARDized the Regional Director to conduct it and to provide for an ap-propriate hearing upon due notice.On January 3, 1942, the Regional Director issued a notice of hear-ing, copies of which were duly- served upon the Company, the U.A.W., and also upon Metal Polishers, Buffers, Platers and PlaterHelpers, International Union, Local No. 1, A. F. L., herein calledthe Polishers, a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to notice, a hearingwas held on January 13, 1942, at Detroit, Michigan, before JeromeH. Brooks, the Trial Examiner duly designated by the Chief TrialExaminer.The Company, the U. A. W., and the Polishers wererepresented by counsel and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses andto introduce evidence bearing on the issues was afforded all parties.The Polishers moved to dismiss the petition.The Trial Examinerreferred the motion to the Board. It is hereby denied.During thecourse of the hearing the Trial Examiner made a number of otherrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are hereby-affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDetroit Plating Industries is a Michigan corporation engaged inthe business of electroplating and rustproofing at a plant in Detroit,Michigan.During the fiscal year 1941,the Company purchased rawmaterials consisting of copper,cadmium, chromium,nickel,and otherplatings valued at approximately$90,000, over 75 percent of whichoriginated in States other than Michigan, although the, Company'spurchases were made from jobbing houses located within the StateofMichigan.During the.same period the Company sold finishedproducts valued at approximately$350,000, of which about 10 percentwas sold to customers outside the State of Michigan.The balanceof the. sales represented processing for various automobile manufac-turers located within the State of Michigan.The Company stipulated that it isengaged incommerce withinthe meaning of the Act.II.THE ORGANIZATIONS INVOLVEDLocal 155, International Union, United Automobile, Aircraft &Agricultural Implement Workers of America, is a labor organization DETROIT Pa ATING INDUSTRIES ,317affiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.Metal Polishers, Buffers, Platers and Plater Helpers InternationalUnion, Local No. 1, is a labor organization affiliated with the Ameri-can Federation of Labor, admitting to membership employees of theCompany.III. THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that the U. A. W. requested recognition ofthe Company as representative of its employees and that the Com-pany declined recognition until the U. A. W. was certified by theBoard as exclusive bargaining representative.On October 14, 1940, the Company and the Polishers entered intoa bargaining contract recognizing the Polishers as exclusive repre-sentative of the Company's employees "with the exception of sales-men, office help, foremen, foreladies, watchmen (who do no productionwork), timekeepers (who serve solely as such), as well as shippingclerks and inspectors with access to records (not to exceed one ofeach on each shift)."'The contract provides that it shall be effective until April 1, 1943,and continue from year to year thereafter unless notice of an intentto alter, amend or annul it is given by either party 30 days prior tothe expiration date.A supplemental agreement of the same daterequires that all employees covered by the original contract be mem-bers of the Polishers.A clause in the, original contract providedthat the agreement might be reopened for wage adjustments on 60days' notice after it had been in operation for 90 days.Pursuant tothat provision, another supplemental agreement raising wages wasmade on May 12, 1941.2'Contractual relations between the Company and the Polishers date back to Apiq26, 1937, when a contract was signed recognizing the Polishers as representative of allthe Company's employees.This agreement prodded that it as to be effective to August31, 1937, and continue thereafter until 30 days notice was given by either party of anintent to change itOn March 22, 1939, a similar contract was signed effective to March21, 1940, and continuing thereafter from year to year unless 30 days'notice was givenprior to expirationThe latter contract -,A as replaced by the current one2 The Company is a member of an Association of 17 plating and rust-proofing firmscomprising about 60 percent of the job-plating shops in the Gieater Detroit area doing about80 percent of the businessThe general terms of contracts entered into by membercompanies are negotiated by a committee from the AssociationThe companies are notrequired, however, to enter into a contract, and if they do, are free to recognize anyrepresentative of their employees they chooseAlthough the original October 14, 1940,contract states that any change in the terms of the agreement must be ratified by theAssociation,in actual practice the members are prohibited only from making agreementswhich provide lower Rage scales than those negotiated by the AssociationOne of themembershas a contract with the U. A W.; 5 or 6 have no contracts with any union,the remainder are under contract with the PolishersThese agreements are said to beidenticalwith the original 1940 contract in the present case. In some cases there are"supplemental agreementswhich are not in conflict." 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Polishers contend that this contract, which is for 21/2 years, isa bar to an election.The Company states that its only contention isthat it has a valid contract, and that it takes no position as to whoshall represent its employees.The U. A. W. contends that the contractis invalid because the U. A. W. at all times had a majority among theemployees in the unit which it alleges to be appropriate.According to testimony for the U. A. W., the U. A. W. was engagedon October 14, 1940, in organizing the Company's employees.Whetherthe Company did or did not have knowledge of the U. A. W.'s interestprior to the execution of the contract is left in doubt by the record.On October 15, 1940, about 11 a. m., the Company received a telegramfrom the U. A. W. asserting that it represented a majority of theCompany's employees.Slack, secretary-treasurer of the Company,admitted having also received telephone calls from U. A. W: officials"in 1940 sometime" and "about the same time" that the Company re-ceived the telegram, but he could not state definitely whether the phonecalls preceded or followed the telegram.On the other hand Slackdid not expressly deny that the Company had knowledge of theU. A. W. claim at the time it executed the contract.3 In view of thesecircumstances, and the length of the contract, we are of the opinionthat the contract does not constitute a bar to an election at this time.The U. A. W. disclosed to the Regional Director evidence indicatingthat it presently represents a substantial number of employees in theunit hereinafter found appropriate.4We therefore find that a question has arisen concerning the repre-sentation of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tendsto lead to labor disputes, burdening and obstructing commerce and thefree flow of commerce.3 On October 25, 1940, the U. A. W filed with the Regional Director a petition forcertificationwhich it subsequently withdrew.An official of the U. A. W.testified thatthe petition was withdrawn"at the direction of the Regional Director...because at thattime . . the law was that the contract could only be in force for a year."4 The U. A. W. submitted to the Regional Director 66 authorization cards,10 of whichwere dated in the month of August 1941, and the remainder undatedAll bore apparentlygenuine original signaturesForty-seven of the signatures were names of persons on theCompany's October 15, 1941, pay roll,which pay roll lists 73 persons;in the allegedappropriate unit.Forty-three of the signatures were the names of persons on the November15, 1941, pay roll,which lists 67 employees in the alleged appropriate unit as of that date DETROIT PLATING INDUSTRIESV.THEAPPROPRIATE UNIT319The U. A. W. requests a unit composed of all production and non-production employees, excluding executives, supervisory, clerical,watchmen, and sales employees.The record discloses that this is thesame unit as that provided in the Polishers' contract.The Polishersand the Company indicated no disagreement with the unit proposedby the U. A. W.We find that all production and non-production employees of theCompany, excluding executives, supervisory, clerical, watchmen, andsales employees constitute a unit appropriate for the purposes of col-lective bargaining and that said unit will insure to the employees ofthe Company the full benefit of their right to self-organization andto collective bargaining and otherwise will effectuate the policies ofthe Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The parties agreed to the use of a currentpay roll.We shall therefore direct that the employees entitled tovote in such election shall be those in the appropriate unit employedby the Company during the pay-roll' period _ immediately precedingthe date of this Direction of Election, subject to the limitations andadditions set forth in the Direction.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A _question affecting commerce has arisen concerning the repre-sentation of employees of Detroit Plating Industries, Detroit, Mich-igan, within the meaning,of Section 9 (c) and Section 2 (6) and (7) ofthe Act.2.All production and non-production employees of the Company,excluding executives, supervisory, clerical, watchmen, and sales em-ployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series2, as amended, it is hereby448105-42-vol. 39-22 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Detroit Plating Industries, Detroit, Michigan, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the SeventhRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regu-lations, among all production and non-production employees of DetroitPlating Industries, Detroit, Michigan, who were employed during thepay-roll period immediately preceding the date of this Direction ofElection, including employees,who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding executives, supervisory, clerical, watchmen, and sales em-ployees, and employees who have since quit or been discharged forcause, to determine whether they desire to be represented by Local155, International Union', United Automobile, Aircraft & AgriculturalImplement Workers of America, C. I. 0., or by Metal Polishers,Buffers, Platers and Plater Helpers International Union, Local No.1,A. F. L., for the purposes of collective bargaining, or by neither.CHAIItMAN MILLts took no part in the consideration, of the aboveDecision and Direction of Election.